Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 1 of 7 PageID 599




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JAMES KULICH,

             Plaintiff,

v.                                                 Case No: 2:20-cv-455-SPC-MRM

PEACE RIVER CHARTERS
LLC and BRUCE LEE
TRAUGOTT,

              Defendants.
                                           /

                               OPINION AND ORDER1

       Before the Court is Defendants Peace River Charters LLC and Bruce Lee

Traugott’s Motion for Summary Judgment (Doc. 25), along with Plaintiff

James Kulich’s response in opposition (Doc. 27),2 and Defendants’ replies (Doc.

28; Doc. 29). After considering these papers against the record and applicable

law, the Court grants the motion.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2 Plaintiff’s response does not follow Local Rule 1.08’s typography requirements. For
efficiency reasons, the Court will not strike the paper. But Plaintiff should not expect future
leniency from the Court for his failure to follow the Local Rules.
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 2 of 7 PageID 600




                                 DISCUSSION

      This case is about a fateful airboat tour on Johnson Lake three years ago.

Three passengers and a captain set sail for a one-hour tour. The ride got rough,

and the airboat collided with a tree. One passenger (Plaintiff) injured his hip

and has sued the captain (Traugott) and airboat tour company (Peace River)

for ordinary and gross negligence. (Doc. 3). Peace River and Traugott now

move for summary judgment because Plaintiff assumed the risk of injury and

agreed not to sue them for any damages—whether caused by their negligence

or not—while on the tour. Plaintiff did so when he electronically signed a

Disclosure, Assumption of Risk, Liability Release and Hold Harmless

Agreement (“Release”) minutes before boarding the airboat. (Doc. 25-4).

      Because the Release is central to Defendants’ motion, its relevant

contents are summarized. The Release advises Plaintiff that airboats, “as well

as the environment in which they operate, present certain inherent and, at

times, unavoidable dangers.” (Doc. 25-4 at 2). It lists risks like collisions with

natural objects, capsizing, sinking, equipment failure, and operator error.

(Doc. 25-4 at 2).   It also states that Plaintiff acknowledged the potential

dangers, hazards, and risks with the airboat ride, that he agreed to assume all

risks of injury resulting from the ride, and that he released Peace River and

Traugott from “any harm, injury, damage, claims, demands, actions, causes of

action, costs and/or expenses of any nature” arising from “any loss, damage, or




                                        2
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 3 of 7 PageID 601




injury including but not limited to, suffering or death” while Plaintiff engaged

in the airboat tour, “whether or not caused by the negligence, either actual or

alleged, of” Peace River. (Doc. 25-4 at 3).

                             LEGAL STANDARD

      “The court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

“might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a material fact is in genuine

dispute “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id. At this stage, courts must view all facts and

draw all reasonable inferences in the light most favorable to the nonmoving

party. Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002).

                                 DISCUSSION

      Defendants move for summary judgment based on the liability waivers

in the Release.     They argue the Release is enforceable because Plaintiff

knowingly executed it and the language is clear, detailed, and understandable.

Defendants also claim the Release covers Plaintiff’s negligence claims, thus

barring his suit.    For Plaintiff’s part, he does not argue the Release is

unenforceable. He only argues the Court should not enforce the Release and

dismiss this case. And he gives the Court two reasons why.




                                        3
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 4 of 7 PageID 602




      First, Plaintiff maintains that Defendants were negligent per se because

they violated federal and state safety laws and that Florida law does not permit

a waiver of negligence per se. And to show Defendants were negligent per se,

Plaintiff points to a citation Traugott received for carelessly operating the

airboat in violation of Florida Statute § 327.33(2).      He also submits the

declaration of a federally certified airboat instructor, who states that Traugott

violated four United States Coast Guard Navigation Rules. (Doc. 27-5).

      But Plaintiff’s argument has a fundamental defect: he never pled

negligence per se as a cause of action. The Complaint only alleges ordinary

and gross negligence. (Doc. 3 at ¶¶ 9, 13). This distinction is important

because negligence and negligence per se are separate claims with different

elements. See Lemma Ins. (Eur.) Co. v. Rumrunner Sport Fishing Charters,

Inc., No. 8:11-CV-2110-T-33TBM, 2012 WL 254134, at *1-2 (M.D. Fla. Jan. 27,

2012).

      At best, the Complaint says that Peace River and Traugott acted

negligently by not following “the Coast Guard and Florida Navigation Rules of

the Road for both safe speed and having a lookout.” (Doc. 3 at 3, 6). But this

allegation is found among a dozen or so ways that Defendants acted

negligently. The Complaint cites no codified contents of those rules. Nor does

it mention Traugott being ticketed for violating Florida Statute § 327.33(2). So




                                       4
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 5 of 7 PageID 603




even reading the Complaint favorably for Plaintiff, the pleading does not notify

Defendants of any negligence per se claim.

       If Plaintiff wanted to use negligence per se to sidestep the Release, he

needed to plead that claim.3         Plaintiff cannot do so now at the summary

judgment stage. See Gilmore v. Gates, McDonald, and Co., 382 F.3d 1312, 1315

(11th Cir. 2004) (“A plaintiff may not amend her complaint through argument

in a brief opposing summary judgment.” (citation omitted)); Hurlbert v. St.

Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006) (“Having

proceeded through discovery without amending (or seeking to amend) his

complaint to reflect that fundamental change, [the plaintiff] was not entitled

to raise it in the midst of summary judgment.” (citation omitted)).

       Plaintiff’s second argument against summary judgment is that the

Release does not cover gross negligence, and there are genuine issues of

material fact as to whether Defendants acted with gross negligence. It is true

the Release does not specifically mention the term “gross negligence.” But it

does say that Plaintiff will not sue Defendants for any injuries sustained while

on the airboat tour “whether or not caused by the negligence, either actual or

alleged, of” Peace River.           (Doc. 25-4 at 3 (emphasis added)).                 Any

straightforward reading of this language suggests that the Release covers



3 Plaintiff never moved to amend the Complaint to include a negligence per se claim, and the
deadline to have done so has long expired. (Doc. 18).




                                             5
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 6 of 7 PageID 604




gross negligence.   And Plaintiff offers no argument (or case law) to the

contrary. Instead, Plaintiff spends several pages explaining undisputed facts

on Defendants’ gross negligence.       But that briefing misses the mark.

Defendants are not seeking summary judgment because the undisputed facts

fail to show gross negligence. Defendants instead argue that the Court (or

jury) need not reach that decision because the Release prevents this suit

outright. And the Court agrees.

      One final point. Defendants also moved for summary judgment on their

defense that Plaintiff assumed the risk of injury while participating on the

airboat tour. They argue that the Release acknowledged risks like collisions

with natural objects, collisions that result in injury, and operator error. From

there, Defendants note that all the negligent acts Plaintiff says they committed

fall within those risks. Plaintiff offers nothing in response to Defendants’

assumption of the risk argument, and the Court will not do so on his behalf.

The Court thus treats Defendants’ argument as unopposed and worthy of being

granted.

      In conclusion, Plaintiff signed a release that notified him of the risks he

could encounter on the airboat tour, and he agreed not to sue Defendants for

any injury caused by Defendants’ negligence.          Because the Release is

unambiguous in its terms and applies to Plaintiff’s claims, the Court finds

Defendants are entitled to summary judgment.




                                       6
Case 2:20-cv-00455-SPC-MRM Document 30 Filed 09/01/21 Page 7 of 7 PageID 605




      Accordingly, it is now

      ORDERED:

      1. Defendants Peace River Charters LLC and Bruce Lee Traugott’s

         Motion for Summary Judgment (Doc. 25) is GRANTED.

      2. The Clerk is DIRECTED to enter judgment, deny any pending

         motions as moot, terminate any deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on September 1, 2021.




Copies: All Parties of Record




                                      7
